                             Case 2:19-cv-00669-JAM-CKD Document 9 Filed 09/24/20 Page 1 of 4

                  1       BRANDON J. SWEENEY, Bar No. 278532
                          bsweeney@thesweeneylawfirm.com
                  2       THE SWEENEY LAW FIRM
                          15233 Ventura Boulevard, Suite 500
                  3       Sherman Oaks, CA 91403
                          Telephone: 323.486.2508
                  4       Facsimile: 747.610.2600

                  5       Attorneys for Plaintiff
                          DAVID WAYNE
                  6
                          BARBARA A. BLACKBURN, Bar No. 253731
                  7       bblackburn@littler.com
                          NATHANIEL H. JENKINS, Bar No. 312067
                  8       njenkins@littler.com
                          LITTLER MENDELSON, P.C.
                  9       500 Capitol Mall, Suite 2000
                          Sacramento, CA 95814
                10        Telephone: 916.830.7200
                          Fax No.:      916.561.0828
                11
                          Attorneys for Defendant
                12        UNITED PARCEL SERVICE, INC.

                13

                14

                15                                        UNITED STATES DISTRICT COURT

                16                                        EASTERN DISTRICT OF CALIFORNIA

                17        DAVID WAYNE, an individual,                  Case No. 2:19-cv-00669-JAM-CKD

                18                           Plaintiff,
                                                                       ASSIGNED TO DISTRICT JUDGE JOHN A.
                19               v.                                    MENDEZ

                20        UNITED PARCEL SERVICE, INC.; and            JOINT STIPULATION TO MODIFY
                          DOES 1 TO 50, Inclusive,                    PRETRIAL SCHEDULING ORDER;
                21                                                    ORDER
                                             Defendants
                22                                                     Trial Date: February 22, 2021
                                                                       Complaint Filed: March 11, 2019
                23

                24

                25

                26

                27

                28
LITTLER MENDELSON, P.C.   JOINT STIPULATION TO MODIFY
      500 Capitol Mall
        Suite 2000        PRETRIAL SCHEDULING ORDER;                          CASE NO. 2:19-CV-00669-JAM-CKD
   Sacramento, CA 95814
       916.830.7200
                          [PROPOSED] ORDER
                             Case 2:19-cv-00669-JAM-CKD Document 9 Filed 09/24/20 Page 2 of 4

                  1                       Pursuant to Rule 16(b) of the Federal Rules of Civil Procedure, Plaintiff DAVID

                  2       WAYNE (“Plaintiff”) and Defendant UNITED PARCEL SERVICE, INC. (“Defendant”)

                  3       (collectively, “the Parties”), by and through their respective counsel of record, hereby submit the

                  4       following Stipulation and [Proposed] Order:

                  5                       WHEREAS, Plaintiff filed this action against Defendant on March 19, 2019, in the

                  6       Superior Court of California, County of Sacramento, as Wayne v. United Parcel Service,, Inc.., No.

                  7       34-2019-00252218 (the “State Court Action”).

                  8                       WHEREAS, Defendant removed the State Court Action to this Court on April 19,

                  9       2019. (Docket No. 1.)

                10                        WHEREAS, the Parties filed a Joint Status Report on June 18, 2019. (Docket No. 6.)

                11                        WHEREAS, on June 19, 2019, the Court issued a Status (Pre-trial Scheduling) Order

                12        setting forth pretrial and trial dates for this action, including the following schedule, which is currently

                13        in place:

                14                        July 8, 2020: Last Day to make expert witness disclosures;

                15                        July 22, 2020: Last day for any party who previously disclosed expert witnesses to

                16        submit a supplemental list of rebuttal expert witnesses;

                17                        September 25, 2020: Last day for the Parties to complete discovery;

                18                        October 27, 2020: Last day to file all dispositive motions;

                19                        November 24, 2020: Last day for dispositive motions to be heard;

                20                        January 15, 2021: Final Pretrial Conference;

                21                        February 22, 2021: Trial.

                22        (Docket No. 7.)

                23                        WHEREAS, on July 15, 2020, Defendant began taking Plaintiff’s deposition by video

                24        conference (due to COVID-19 restrictions), but due to technological difficulties, was not able to

                25        complete the deposition on that date. Moreover, during the deposition, Plaintiff testified that he was

                26        still in the possession of relevant documents that he had not yet produced to Defendant in this matter

                27        (namely, journal/diary entries related to his claims against Defendant that are responsive to

                28        Defendant’s prior written discovery requests). Accordingly, Defendant rescheduled Plaintiff’s
LITTLER MENDELSON, P.C.   JOINT STIPULATION TO MODIFY
      500 Capitol Mall
        Suite 2000
   Sacramento, CA 95814
                          PRETRIAL SCHEDULING ORDER;                         2.       CASE NO. 2:19-CV-00669-JAM-CKD
       916.830.7200
                          [PROPOSED] ORDER
                             Case 2:19-cv-00669-JAM-CKD Document 9 Filed 09/24/20 Page 3 of 4

                  1       deposition so that Plaintiff could produce said documents. On September 9, 2020, Defendant again

                  2       proceeded to take Plaintiff’s deposition by video conference. However, Plaintiff failed to produce

                  3       relevant and responsive documents prior to this deposition. Counsel for both Parties agreed to further

                  4       reschedule Plaintiff’s deposition for a third day, so that Plaintiff could have additional time to produce

                  5       relevant and responsive documents prior to Defendant concluding Plaintiff’s deposition.

                  6                      WHERAS, counsel for the Parties further met and conferred regarding the status of the

                  7       matter, including discovery and upcoming deadlines. During that conference the Parties determined

                  8       that their respective clients would be prejudiced if the current schedule in this matter were not

                  9       modified. Without extension of the current pretrial and trial dates, the Parties will be unable to

                10        complete sufficient discovery (including completing Plaintiff’s deposition), effectively prepare for a

                11        Settlement Conference, file dispositive motions, or otherwise prepare for trial. Accordingly, the Parties

                12        request, in order to avoid prejudice to the Parties and to avoid the waste of judicial resources, that the

                13        Court modify the Pretrial Scheduling Order.

                14                       WHEREAS the Parties have conferred and stipulate and agree that the Pretrial

                15        Scheduling Order should be modified to reflect the following requested dates:

                16                       January 6, 2021: Last Day to make expert witness disclosures;

                17                       January 20, 2021: Last day for any party who previously disclosed expert witnesses

                18        to submit a supplemental list of rebuttal expert witnesses;

                19                       March 26, 2021: Last day for the Parties to complete discovery;

                20                       May 4, 2021: Last day to file all dispositive motions;

                21                       June 1, 2021: Last day for dispositive motions to be heard at 1:30 p.m.;

                22                       July 16, 2021: Final Pretrial Conference at 11:00 a.m.;

                23                       August 23, 2021: Trial at 9:00 a.m.

                24                       WHEREAS the Parties now present to the Court for approval their Joint Stipulation to

                25        Modify Pretrial Scheduling Order.

                26

                27

                28
LITTLER MENDELSON, P.C.   JOINT STIPULATION TO MODIFY
      500 Capitol Mall
        Suite 2000
   Sacramento, CA 95814
                          PRETRIAL SCHEDULING ORDER;                        3.      CASE NO. 2:19-CV-00669-JAM-CKD
       916.830.7200
                          [PROPOSED] ORDER
                              Case 2:19-cv-00669-JAM-CKD Document 9 Filed 09/24/20 Page 4 of 4

                  1                     SO STIPULATED.

                  2
                          Dated: September 22, 2020
                  3

                  4
                                                                 /s/ Brandon J. Sweeney (as authorized on 9/22/20)
                  5                                              BRANDON J. SWEENEY
                                                                 THE SWEENEY LAW FIRM
                  6                                              Attorneys for Plaintiff
                                                                 DAVID WAYNE
                  7
                          Dated: September 21, 2020
                  8

                  9
                                                                 /s/ Nathaniel H. Jenkins
                10                                               BARBARA A. BLACKBURN
                                                                 NATHANIEL H. JENKINS
                11                                               LITTLER MENDELSON, P.C.
                                                                 Attorneys for Defendant
                12                                               UNITED PARCEL SERVICE, INC.
                13

                14                                    ORDER (AS MODIFIED BY THE COURT)
                15
                           PURSUANT TO STIPULATION, IT IS SO ORDERED.
                16

                17
                           Dated: September 23, 2020         /s/ John A. Mendez________________________
                18
                                                             HON. JOHN A. MENDEZ
                19                                           UNITED STATES DISTRICT COURT JUDGE

                20

                21

                22

                23

                24

                25

                26

                27

                28
LITTLER MENDELSON, P.C.    JOINT STIPULATION TO MODIFY
      500 Capitol Mall
        Suite 2000
   Sacramento, CA 95814
                           PRETRIAL SCHEDULING ORDER;                 4.     CASE NO. 2:19-CV-00669-JAM-CKD
       916.830.7200
                           [PROPOSED] ORDER
